Title: To Thomas Jefferson from Thomas Cooper and Others, 23 May 1801
From: Cooper, Thomas
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia 23d May 1801
               
               Desirous of cooperating with the chief Magistrate in his purpose to maintain the respectability and purity of Republican Government, by entrusting public functions to those only whose private virtues, talents, and attachment to the freedom and security of their fellow citizens and the peace and independence of their country entitle them to confidence and respect;—we whose names are hereunto subscribed, take the liberty of recommending to you Major William Henderson, of the county of Montgomery, of which county he is at present the Treasurer.
               If popular report can be relied on (and is sustained in the present instance by sentiments of necessity as well as justice) it is the intention of the executive to release this city from injuries similar to those which it has already sustained, by the abuses of the department of the Customs to the grievous wrong of men who offended only in being republicans.
               In such case we would respectfully recommend Major Henderson, as a person every way qualified to fill the station of Naval Officer. His talents and standing in society, his manners and integrity, and the political conduct which he has uniformly pursued with honor to himself and advantage to the public cause, entitle him to our esteem, and that of his fellow citizens at large, and render him in our opinions as worthy of the trust as any other citizen of this commonwealth.
               With sentiments of respect, esteem, and attachment accept our best wishes—
               
                  
                     Thomas Cooper
                  
                  
                     Jas Reynolds
                  
                  
                     Joseph Clay
                  
                  
                     Joseph Scott
                  
                  
                     Wm. Duane
                  
                  
                     John Pollard
                  
               
             